The time for filing motion for rehearing in the Court of Criminal Appeals is governed by the rules as applied in civil cases. Prior to the promulgation by the Supreme Court of the Rules of Civil Procedure, Article 1877, R. C. S. provided that motions for rehearing may be filed "within fifteen days after the date of entry of the judgment or decision of the court, or the filing of the findings of facts and conclusions of law." Said article was repealed and the Supreme Court promulgated Rule 458 of the Rules of Civil Procedure, which requires that a motion for rehearing may be filed "within fifteen days after the date of rendition of the judgment or decision of the court." Said rule prescribes the time within which a motion for rehearing may be filed in this court.
In the instant case the appellant has not filed his motion for rehearing within the fifteen days required. Appellant seeks to excuse himself from timely filing his motion for rehearing because of his inability, through no fault of his own, to secure affidavits tending to show that his bills of exception had been timely filed in the trial court and therefore subject to be considered, b ythis court. Such proof related to the granting of the rehearing. It furnished no reason why the appellant should not have filed his motion for rehearing within the time required by the rule mentioned.
We are authorized to disregard such rule in the filing of motions for rehearing in this court only for exceptional reasons when the appellant is not to blame for the delay. No such exceptional reason is here shown.
The motion for rehearing is dismissed. *Page 96